 

Exhibit 10.1

 

PURCHASE AGREEMENT

THIS AGREEMENT (the “Agreement”) is made as of the 9th day of August 2016, by
and between SPARK NETWORKS, INC. (the “Company”), a corporation organized under
the laws of the State of Delaware, and PEAK6 Investments, L.P., a Delaware
limited partnership (“Purchaser” or “PEAK6”).

WHEREAS, on the terms and subject to the conditions set forth in this Agreement,
the Company desires to issue and sell to Purchaser, and Purchaser desires to
purchase from the Company, 5,000,000 shares of the Company’s common stock, par
value $0.001 per share (the “Common Stock”), as set forth in this Agreement; and

WHEREAS, simultaneously with the execution of this Agreement, as an inducement
for Purchaser to invest in the Common Stock, the Company is (i) issuing to PEAK6
a warrant (the “Warrant”) representing the right to purchase up to 7,500,000
shares of Common Stock (subject to adjustment as provided therein) and (ii)
entering to a Management Services Agreement with PEAK6 (the “Management Services
Agreement” and, together with the Warrant and this Agreement, the “Transaction
Agreements”) pursuant to which PEAK6 will provide, or cause to be provided,
certain marketing, strategy and other services to the Company.

NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, the Company and the Purchaser agree as follows:

SECTION 1.Authorization of Sale of the Shares. Subject to the terms and
conditions of this Agreement, the Company has authorized the issuance and sale
of up to 5,000,000 shares (the “Shares”) of Common Stock.

SECTION 2.Agreement to Sell and Purchase the Shares. At the Closing (as defined
in Section 3), the Company will, subject to the terms of this Agreement, issue
and sell to Purchaser and Purchaser will buy from the Company, upon the terms
and conditions hereinafter set forth, 5,000,000 Shares at a per Share price of
$1.55 for aggregate consideration of $7,750,000.

SECTION 3.Delivery of the Shares at the Closing. The completion of the purchase
and sale of the Shares (the “Closing”) shall occur at the offices of Morrison &
Foerster LLP, 425 Market Street, San Francisco, California 94105 simultaneously
with the execution of this Agreement, or on such later date or at such different
location as the parties shall agree in writing (the date on which the Closing
occurs, the “Closing Date”).

At the Closing, each Purchaser shall deliver, in immediately available funds,
the full amount of the purchase price for the Shares being purchased by it
hereunder by wire transfer to an account designated by the Company and the
Company shall deliver to each Purchaser one or more stock certificates
registered in the name of the Purchaser, or in such nominee name(s) as
designated by the Purchaser in writing, representing the number of Shares set
forth opposite such

 

--------------------------------------------------------------------------------

 

 

Purchaser’s name in in Section 2 above and bearing an appropriate legend
referring to the fact that the Shares were sold in reliance upon the exemption
from registration under the Securities Act of 1933, as amended (the “Securities
Act”), provided by Section 4(2) thereof and Rule 506 thereunder. The Company
will promptly substitute one or more replacement certificates without the legend
at such time as the Registration Statement becomes effective. The name(s) in
which the stock certificates are to be registered are set forth in the Stock
Certificate Questionnaire attached hereto as part of Appendix I.

SECTION 4.Representations, Warranties and Covenants of the Company.  Except as
set forth in the disclosure letter provided to PEAK6 in connection with this
Agreement (the “Disclosure Letter”), which Disclosure Letter shall qualify any
representation made herein to the extent of the disclosure contained in such
Disclosure Letter, the Company hereby represents and warrants to, and covenants
with, the Purchaser as follows:

4.1Organization and Qualification.  The Company is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of Delaware and the Company is qualified to do business as a foreign corporation
in each jurisdiction in which qualification is required, except where failure to
so qualify would not reasonably be expected to have a Material Adverse Effect
(as defined herein).

4.2Subsidiaries.  The Company’s subsidiaries (each a “Subsidiary” and
collectively the “Subsidiaries”) are listed on Exhibit A to this Agreement. Each
Subsidiary is duly organized, validly existing and in good standing under the
laws of its jurisdiction of incorporation and is qualified to do business as a
foreign corporation in each jurisdiction in which qualification is required,
except where failure to so qualify would not reasonably be expected to have a
Material Adverse Effect.

4.3Reporting Company; Form S‑3. The Company is not an “ineligible issuer” (as
defined in Rule 405 promulgated under the Securities Act) and is eligible to
register the Shares for resale by the Purchaser on a registration statement on
Form S‑3 under the Securities Act. The Company is subject to the reporting
requirements of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), and has filed all reports required thereby during the past twenty-four
(24) calendar months.  Provided none of the Purchaser is deemed to be an
underwriter with respect to any shares, to the Company’s knowledge, there exist
no facts or circumstances (including without limitation any required approvals
or waivers or any circumstances that may delay or prevent the obtaining of
accountant’s consents) that reasonably could be expected to prohibit the
preparation and filing of a registration statement on Form S‑3 that will be
available for the resale of the Shares by the Purchaser.

4.4Authorized Capital Stock. The Company has duly authorized and validly issued
outstanding capitalization as set forth in its Quarterly Report filed on Form
10-Q with the Securities and Exchange Commission (the “Commission”) on May 16,
2016 as of the date set forth therein. The issued and outstanding shares of
Common Stock have been duly authorized and validly issued, are fully paid and
nonassessable, have been issued in compliance with all federal and state
securities laws, were not issued in violation of or subject to any preemptive
rights or other rights to subscribe for or purchase securities, and conform in
all material respects to the description thereof contained in the Form S-3
Registration Statement filed by the

 

--------------------------------------------------------------------------------

 

 

Company on March 8, 2013 and amendments thereto (the “2013 Registration
Statement”).   The number of outstanding options to purchase, or other rights to
purchase or acquire, shares of Common Stock are set forth in the Company’s
Quarterly Report filed on Form 10-Q with the Company on May 16, 2016 as of the
date set forth therein. 

4.5Issuance, Sale and Delivery of the Shares.  The issuance and sale of the
Shares have been duly authorized by the Company and the Shares, when issued,
delivered and paid for in the manner set forth in this Agreement, will be
validly issued, fully paid and nonassessable, and will conform in all material
respects to the description thereof set forth in the 2013 Registration
Statement.  No preemptive rights, commitments, rights of first offer or refusal,
anti-dilution rights, rights of participation or any other rights to subscribe
for or purchase any shares of Common Stock of the Company exist with respect to
the issuance and sale of the Shares by the Company pursuant to this Agreement or
the issuance of the Warrant. No further approval or authority of the Company’s
stockholders or the Board of Directors of the Company (the “Board”) will be
required for the issuance and sale of the Shares to be sold by the Company as
contemplated herein or the issuance of the Warrant.

4.6Due Execution, Delivery and Performance of the Transaction Agreements.  The
Company has full legal right, corporate power and authority to enter into each
Transaction Agreement and perform the transactions contemplated hereby and
thereby.  Each Transaction Agreement has been duly authorized, executed and
delivered by the Company.  Each Transaction Agreement constitutes a legal, valid
and binding agreement of the Company, enforceable against the Company in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other laws of general
application relating to or affecting the enforcement of creditors’ rights and
the application of equitable principles relating to the availability of
remedies, and except as rights to indemnity or contribution, including but not
limited to, indemnification provisions set forth in Section 8.3 of this
Agreement may be limited by federal or state securities law or the public policy
underlying such laws.  The execution and performance of each Transaction
Agreement by the Company and the consummation of the transactions herein and
therein contemplated will not violate any provision of the certificate of
incorporation or bylaws of the Company or the organizational documents of any
Subsidiary and will not result in the creation of any lien, charge, security
interest or encumbrance upon any assets of the Company or any Subsidiary
pursuant to the terms or provisions of, or will not conflict with, result in the
breach or violation of, or constitute, either by itself or upon notice or the
passage of time or both, a default under any agreement, mortgage, deed of trust,
lease, franchise, license, indenture, permit or other instrument to which any of
the Company or any Subsidiary is a party or by which any of the Company or any
Subsidiary or their respective properties may be bound or affected and in each
case that would reasonably be expected to have a Material Adverse Effect or, any
material statute or any authorization, judgment, decree, order, rule or
regulation of any court or any regulatory body, administrative agency or other
governmental agency or body applicable to the Company or any Subsidiary or any
of their respective properties.  No consent, approval, authorization or other
order of any court, regulatory body, administrative agency or other governmental
agency or body is required for the execution and delivery of this Agreement or
the consummation of the transactions contemplated by this Agreement, except for
compliance with the blue sky laws and federal securities laws applicable to the
offering of the Shares and such as may be required by the bylaws and rules of
the National Association of Securities Dealers, Inc. or the New York Stock

 

--------------------------------------------------------------------------------

 

 

Exchange.  For the purposes of this Agreement the term “Material Adverse Effect”
shall mean the occurrence, either individually or in the aggregate, of any
material adverse effect on the earnings, business, management, properties,
assets, rights, operations, condition (financial or otherwise), prospects or
results of operations of the Company and its Subsidiaries, taken as a whole,
except any of the following, either alone or in combination, shall not be deemed
a Material Adverse Effect:  (i) effects caused by changes or circumstances
affecting general market conditions in the U.S. economy or that are generally
applicable to the industry in which the Company operates, to the extent that
such effects do not adversely affect the Company in a disproportionate manner to
other participants in the industry in which the Company operates, (ii) effects
resulting from or relating to the announcement or disclosure of the sale of the
Shares or other transactions contemplated by this Agreement (provided that, for
the avoidance of doubt, the exception in this clause (ii) shall not apply to
“Material Adverse Effect” as used with respect to any representation or warranty
herein to the extent that the purpose of such representation or warranty
addresses the due execution and delivery or the public announcement hereof), or
(iii) effects caused by any event, occurrence or condition resulting from or
relating to the taking of any action in accordance with this Agreement. 

4.7No Defaults or Consents. Neither the execution, delivery and performance of
any Transaction Agreement by the Company nor the consummation of any of the
transactions contemplated hereby (including, without limitation, the issuance
and sale by the Company of the Shares) will give rise to a right to terminate or
accelerate the due date of any payment due under, or conflict with or result in
the breach of any term or provision of, or constitute a default (or an event
which with notice or lapse of time or both would constitute a default) under,
except such defaults that individually or in the aggregate would not reasonably
be expected to cause a Material Adverse Effect, or require any consent or waiver
under, or result in the execution or imposition of any lien, charge or
encumbrance upon any properties or assets of the Company or its subsidiaries
pursuant to the terms of, any indenture, mortgage, deed of trust or other
agreement or instrument to which the Company or any of its subsidiaries is a
party or by which either the Company or its subsidiaries or any of their
properties or businesses is bound, or any franchise, license, permit, judgment,
decree, order, statute, rule or regulation applicable to the Company or any of
its subsidiaries or violate any provision of the charter or bylaws of the
Company or any of its subsidiaries, except for such consents or waivers which
have already been obtained and are in full force and effect.

4.8Contracts.  The material contracts to which the Company is a party that have
been filed as exhibits to Publicly Filed Reports (as defined herein) have been
duly and validly authorized, executed and delivered by the Company and
constitute the legal, valid and binding agreements of the Company, enforceable
by and against it in accordance with their respective terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization or other similar laws relating to enforcement of creditors’
rights generally, and general equitable principles relating to the availability
of remedies, and except as rights to indemnity or contribution may be limited by
federal or state securities laws and the public policy underlying such laws.

4.9No Actions.  Except as disclosed in the reports publicly filed with the
Commission by the Company pursuant to the Securities Act and Exchange Act and as
set forth in the draft Form 10-Q for the quarter ended June 30, 2016 in the form
provided by the Company to

 

--------------------------------------------------------------------------------

 

 

PEAK6 (collectively, the “Publicly Filed Reports”), there are no legal or
governmental actions, suits or proceedings pending or, to the Company’s
knowledge, threatened against the Company or any Subsidiary before or by any
court, regulatory body, arbitrator or administrative agency or any other
governmental agency or body, domestic, or foreign, which actions, suits or
proceedings, individually or in the aggregate, might reasonably be expected to
have a Material Adverse Effect; and no labor disturbance, strike, interruption
or slowdown by the employees of the Company exists or, to the Company’s
knowledge, is imminent or threatened, that might reasonably be expected to have
a Material Adverse Effect.  Neither the Company nor any Subsidiary is a party to
or subject to the provisions of any material injunction, judgment, decree or
order of any court, regulatory body, administrative agency or other governmental
agency or body that might have a Material Adverse Effect. 

4.10Properties. The Company and each Subsidiary has good and marketable title to
all the properties and assets described as owned by it in the financial
statements included in the Publicly Filed Reports, that are material to the
businesses of the Company and its Subsidiaries taken as a whole, in each case
free and clear of all liens, encumbrances and claims except (i) those, if any,
reflected in such financial statements, (ii) those that are not material in
amount and do not materially adversely affect the use made and proposed to be
made of such property by the Company, and (iii) those that would not reasonably
be expected, individually or in the aggregate, to have a Material Adverse Effect
would not reasonably be expected. The Company and each Subsidiary holds its
leased properties under valid and binding leases, with such exceptions as are
not materially significant in relation to its business.  Except as disclosed in
the Publicly Filed Reports the Company and any Subsidiary owns or leases all
such properties as are necessary to its operations as now conducted.

4.11No Material Adverse Change. Except as described in the Publicly Filed
Reports, (i) the Company and its Subsidiaries have not incurred any material
liabilities or obligations, indirect, or contingent, or entered into any
material agreement or other transaction that is not in the ordinary course of
business or that could reasonably be expected to result in a material reduction
in the future earnings of the Company; (ii) the Company and its Subsidiaries
have not sustained any material loss or material interference with their
businesses or properties from fire, flood, windstorm, accident or other calamity
not covered by insurance; (iii) the Company and its Subsidiaries have not paid
or declared any dividends or other distributions with respect to their capital
stock and none of the Company or any Subsidiary is in material default in the
payment of principal or interest on any outstanding long-term debt obligations;
and (iv) there has not occurred any event that has caused or could reasonably be
expected to cause a Material Adverse Effect.

4.12Intellectual Property. The Company owns, is licensed or otherwise possesses
all rights to use, all patents, patent rights, inventions, know-how (including
trade secrets and other unpatented or unpatentable or confidential information,
systems, or procedures), trademarks, service marks, trade names, copyrights and
other intellectual property rights (collectively, the “Intellectual Property”)
necessary for the conduct of its business as described in the Publicly Filed
Reports.  Except as described in the Publicly Filed Reports, no claims have been
asserted against the Company by any Person (as defined below) with respect to
the use of any such Intellectual Property or challenging or questioning the
validity or effectiveness of any such Intellectual Property that could
reasonably be expected to cause a Material Adverse Effect. For

 

--------------------------------------------------------------------------------

 

 

purposes of this Agreement, “Person” means any natural person, general or
limited partnership, trust, corporation, limited liability company, firm,
association, governmental authority or other legal entity. 

4.13Compliance. None of the Company nor its Subsidiaries has been advised, nor
do any of them have any reason to believe, that it is not conducting business in
compliance with all applicable laws, rules and regulations of the jurisdictions
in which it is conducting business, including, without limitation, all
applicable local, state and federal environmental laws and regulations, except
where failure to be so in compliance would not have a Material Adverse Effect.

4.14Taxes. The Company and each Subsidiary has accurately filed all required
federal, state and foreign tax returns and has paid or accrued all taxes shown
as due thereon, and none of the Company or any subsidiary has knowledge of a tax
deficiency that has been or might be asserted or threatened against it that
would reasonably be expected to have a Material Adverse Effect.  All tax
liabilities accrued through the date hereof have been adequately provided for in
all material respects on the books of the Company.

4.15Transfer Taxes.  On the Closing Date, all stock transfer or other taxes
(other than income taxes) that are required to be paid in connection with the
sale and transfer of the Shares to be sold to the Purchasers hereunder will be,
or will have been, fully paid or provided for by the Company and all laws
imposing such taxes will be or will have been fully complied with.

4.16Investment Company.  The Company is not an “investment company” or an
“affiliated person” of, or “promoter” or “principal underwriter” for an
investment company, within the meaning of the Investment Company Act of 1940, as
amended, and the rules and regulations of the Commission promulgated thereunder.

4.17Governmental Permits, Etc.  The Company and each Subsidiary has all
franchises, licenses, certificates and other authorizations from such federal,
state or local government or governmental agency, department or body that are
currently necessary for the operation of the business of the Company as
currently conducted, except where the failure to possess currently such
franchises, licenses, certificates and other authorizations is not reasonably
expected to have a Material Adverse Effect.  Except as disclosed in the Publicly
Filed Reports, neither the Company nor any Subsidiary has received any notice of
proceedings relating to the revocation or modification of any such permit that,
if the subject of an unfavorable decision, ruling or finding, could reasonably
be expected to have a Material Adverse Effect.

4.18Financial Statements.  The financial statements of the Company and the
related notes and schedules thereto included in its Publicly Filed Reports
fairly present, in all material respects, the financial position, results of
operations, stockholders’ equity and cash flows of the Company at the dates and
for the periods specified therein.  Such financial statements and the related
notes and schedules thereto have been prepared in accordance with United States
generally accepted accounting principles (“GAAP”) consistently applied
throughout the periods involved (except as otherwise noted therein) and all
adjustments necessary for a fair presentation of results for such periods have
been made; provided, however, that the unaudited financial statements are
subject to normal year-end audit adjustments (which are not expected to be

 

--------------------------------------------------------------------------------

 

 

material) and do not contain all footnotes required under generally accepted
accounting principles. As of their respective dates, the Publicly Filed Reports
complied in all material respects with the requirements of the Securities Act,
the Exchange Act, and the Sarbanes-Oxley Act of 2002.  The financial statements
of the Company included (or incorporated by reference) in the Publicly Filed
Reports (including the notes thereto) comply in all material respects with
applicable accounting requirements and the rules and regulations of the
Commission with respect thereto as in effect at the time of filing. 

4.19Internal Accounting and Disclosure Controls. The Company maintains a system
of internal control over financial reporting (as such term is defined in Rules
13a-15(f) and 15d-15(f) under the Exchange Act) sufficient to provide reasonable
assurance regarding the reliability of the Company’s financial reporting and the
preparation of the Company’s financial statements for external purposes in
accordance with GAAP. The Company’s disclosure controls and procedures (as
defined in Rules 13a-15(e) and 15d-15(e) under the Exchange Act) are reasonably
designed to ensure that all material information required to be disclosed by the
Company in the reports it files or furnishes under the Exchange Act is recorded,
processed, summarized and reported within the time periods specified in the
Commission’s rules and forms.

4.20ERISA. The Company is in compliance in all material respects with all
presently applicable provisions of the Employee Retirement Income Security Act
of 1974, as amended, including the regulations and published interpretations
thereunder (herein called “ERISA”); no “reportable event” (as defined in ERISA)
has occurred with respect to any “pension plan” (as defined in ERISA) for which
the Company would have any liability; the Company has not incurred and does not
expect to incur liability under (i) Title IV of ERISA with respect to
termination of, or withdrawal from, any “pension plan”; or (ii) Sections 412 or
4971 of the Internal Revenue Code of 1986, as amended, including the regulations
and published interpretations thereunder (the “Code”); and each “Pension Plan”
for which the Company would have liability that is intended to be qualified
under Section 401(a) of the Code is so qualified in all material respects and
nothing has occurred, whether by action or by failure to act, which would cause
the loss of such qualification.

4.21Listing and Maintenance Requirements.  The issued and outstanding shares of
Common Stock have been registered pursuant to Section 12(b) of the Exchange Act,
and the Company has taken no action designed to, or which to its knowledge is
likely to have the effect of, terminating the registration of such Common Stock
under the Exchange Act nor has the Company received any notification that the
Commission is contemplating terminating such registration. The Company is in
material compliance with the listing and maintenance requirements and any other
applicable rules and regulations of the New York Stock Exchange.

4.22Anti-takeover Statutes. The Company has taken all action under the Rights
Plan, dated July 9, 2007, between the Company and The Bank of New York (the
“Rights Plan”), necessary to permit the acquisition and ownership by PEAK6 and
its Affiliates of the Shares, the Warrant and the shares of Common Stock
issuable upon the exercise of the Warrant.  Assuming that neither PEAK6 nor any
of its Affiliates is an “interested stockholder” (as defined in Section 203 of
the Delaware General Corporation Law (the “DGCL”)) as of immediately prior to
the execution and delivery of this Agreement, the Company has taken all actions
necessary to exempt this Agreement and the transactions contemplated hereunder
from the restrictions on

 

--------------------------------------------------------------------------------

 

 

business combinations of Section 203 of the DGCL. Except for Section 203 of the
DGCL, no other “control share acquisition,” “fair price,” “moratorium” or other
anti-takeover laws enacted under U.S. state or federal law apply to this
Agreement or any of the transactions contemplated hereby. The term “Affiliate”
shall mean any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 405 under the
Securities Act; provided that (a) the Company and its Subsidiaries will not be
deemed an Affiliate of any Purchaser and (b) no Purchaser will be deemed an
Affiliate of the Company or its Subsidiaries.   

4.23Brokers and Finders.  No brokerage or finder’s fees or commissions are or
will be payable by the Company to any broker, financial advisor or consultant,
finder, placement agent, investment banker, bank or other Person with respect to
the transactions contemplated hereby.

SECTION 5.Representations, Warranties and Covenants of the Purchaser. Purchaser
represents and warrants to, and covenants with, the Company that:

5.1Experience. (i) The Purchaser is knowledgeable, sophisticated and experienced
in financial and business matters, in making, and is qualified to make,
decisions with respect to investments in shares representing an investment
decision like that involved in the purchase of the Shares, including investments
in securities issued by the Company and comparable entities, has the ability to
bear the economic risks of an investment in the Shares; (ii) The Purchaser is
acquiring the number of Shares set forth beside its name in Section 2 above for
its own account for investment only and with no present intention of
distributing any of such Shares or any arrangement or understanding with any
other Person regarding the distribution of such Shares (this representation and
warranty not limiting the Purchaser’s right to sell pursuant to the Registration
Statement or in compliance with the Securities Act and the rules and regulations
of the Commission promulgated thereunder, or, other than with respect to any
claims arising out of a breach of this representation and warranty, the
Purchaser’s right to indemnification under Section 8.3); (iii) the Purchaser
will not, directly or indirectly, offer, sell, pledge, transfer or otherwise
dispose of (or solicit any offers to buy, purchase or otherwise acquire or take
a pledge of) any of the Shares, nor will the Purchaser engage in any short sale
that results in a disposition of any of the Shares by the Purchaser, except in
compliance with the Securities Act and the rules and regulations of the
Commission promulgated thereunder and any applicable state securities laws; (iv)
the Purchaser will comply with the prospectus delivery requirements of the
Securities Act as applicable to it in connection with sales of the Shares
pursuant to the Registration Statement or with the applicable requirements of
any exemption from the Securities Act; (v) the Purchaser has completed or caused
to be completed the Registration Statement Questionnaire attached hereto as part
of Appendix I, for use in preparation of the Registration Statement, and the
answers thereto are true and correct, in all material respects, as of the date
hereof and will be true and correct, in all material respects, as of the
effective date of the Registration Statement and the Purchaser will notify the
Company immediately of any material change in any such information provided in
the Registration Statement Questionnaire until such time as the Purchaser has
sold all of its Shares or until the Company is no longer required to keep the
Registration Statement effective; and (vi) the Purchaser is an “accredited
investor” within the meaning of Rule 501(a) of Regulation D promulgated under
the Securities Act.

 

--------------------------------------------------------------------------------

 

 

5.2Reliance on Exemptions.  The Purchaser understands that the Shares are being
offered and sold to it in reliance upon specific exemptions from the
registration requirements of the Securities Act, the rules and regulations of
the Commission promulgated thereunder and state securities laws and that the
Company is relying upon the truth and accuracy of, and the Purchaser’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of the Purchaser set forth herein in order to determine the
availability of such exemptions and the eligibility of each Purchaser to acquire
the Shares. 

5.3Confidentiality.  

(a)The Purchaser agrees to keep confidential all information concerning this
private placement. The Purchaser acknowledges that it is prohibited from
reproducing or distributing this Agreement, or any other offering materials or
other information provided by the Company in connection with the Purchaser’s
consideration of its investment in the Company, in whole or in part, or
divulging or discussing any of their contents, except to its financial,
investment or legal advisors in connection with its proposed investment in the
Shares. The Purchaser understands that the federal securities laws impose
restrictions on trading based on material, non-public information. In addition
to the above, the Purchaser shall maintain in confidence the receipt and content
of any notice of a Suspension (as defined in Section 5.9 below). These
confidentiality obligations will terminate upon the later of (i) filing by the
Company of a press release or press releases and a report or reports pursuant to
the Exchange Act describing this offering and/or containing a copy of this
Agreement and related materials or (ii) 10 days after the date of this
Agreement.  In addition to the above, the Purchaser shall maintain in confidence
the receipt and content of any notice of a Suspension (as defined in Section 5.9
below).  The foregoing agreements shall not apply to any information that is or
becomes publicly available through no fault of the Purchaser, or that the
Purchaser is legally required to disclose; provided, however, that if the
Purchaser is requested or ordered to disclose any such information pursuant to
any court or other government order or any other applicable legal procedure, it
shall, if practicable, provide the Company with prompt notice of any such
request or order in time sufficient to enable the Company to seek an appropriate
protective order.

(b)The Purchaser will not, nor permit of any its Affiliates to, issue any press
release or make any other public announcement or disclosure relating to this
Agreement without the prior written approval of the Company (such consent not to
be unreasonably withheld, conditioned or delayed.  The Company will provide the
Purchaser with a reasonable opportunity to review and comment on any press
release or other public announcement to be issued by the Company relating to
this Agreement prior to the issuance, distribution or publication of such press
release or other public announcement.

5.4Investment Decision.  The Purchaser understands that nothing in the Agreement
or any other materials presented to the Purchaser in connection with the
purchase and sale of the Shares constitutes legal, tax or investment advice.

5.5Risk of Loss.  The Purchaser understands that its investment in the Shares
involves a significant degree of risk, including a risk of total loss of the
Purchaser’s investment, and the Purchaser has full cognizance of and understands
the risk factors related to the Purchaser’s purchase of the Shares, including,
but not limited to, those set forth under the caption

 

--------------------------------------------------------------------------------

 

 

“Risk Factors” in the Annual Report on Form 10-K filed by the Company with the
Commission on March 11, 2016.  The Purchaser understands that the market price
of the Common Stock has been volatile and that no representation is being made
as to the future value of the Common Stock. 

5.6Legend. The Purchaser understands that, until such time as a Registration
Statement has been declared effective or the Shares may be sold pursuant to
Rule 144 under the Securities Act without any restriction as to the number of
securities as of a particular date that can then be immediately sold, the Shares
will bear a restrictive legend in substantially the following form:

“THE SHARES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”) OR THE SECURITIES LAWS
OF ANY STATE OR OTHER JURISDICTION.  THE SHARES MAY NOT BE OFFERED, SOLD,
PLEDGED OR OTHERWISE TRANSFERRED EXCEPT (1) PURSUANT TO AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OR (2) PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT, IN EACH CASE IN ACCORDANCE WITH
ALL APPLICABLE STATE SECURITIES LAWS AND THE SECURITIES LAWS OF OTHER
JURISDICTIONS, AND IN THE CASE OF A TRANSACTION EXEMPT FROM REGISTRATION, UNLESS
THE COMPANY HAS RECEIVED AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO IT
THAT SUCH TRANSACTION DOES NOT REQUIRE REGISTRATION UNDER THE SECURITIES ACT AND
SUCH OTHER APPLICABLE LAWS.”

5.7Stop Transfer.  The certificates representing the Shares may be subject to a
stop transfer order with the Company’s transfer agent that restricts the
transfer of such shares except upon receipt by the transfer agent of a written
confirmation from the Purchaser to the effect that the Purchaser has satisfied
its prospectus delivery requirements.

5.8Residency.  The Purchaser’s principal executive offices are in the
jurisdiction set forth immediately below the Purchaser’s name on the signature
pages hereto.

5.9Public Sale or Distribution.

(a)The Purchaser hereby covenants with the Company not to make any sale of the
Shares under the Registration Statement without complying with the provisions of
this Agreement and without effectively causing the prospectus delivery
requirement under the Securities Act to be satisfied (whether physically or
through compliance with Rule 172 under the Securities Act or any similar rule),
and the Purchaser acknowledges and agrees that such Shares are not transferable
on the books of the Company unless the certificate submitted to the transfer
agent evidencing the Shares is accompanied by a separate Purchaser’s Certificate
of Subsequent

 

--------------------------------------------------------------------------------

 

 

Sale:  (i) in the form of Appendix II hereto, (ii) executed by an officer of, or
other authorized person designated by, the Purchaser, and (iii) to the effect
that (A) the Shares have been sold in accordance with the Registration
Statement, the Securities Act and any applicable state securities or blue sky
laws and (B) the prospectus delivery requirement effectively has been
satisfied.  Each Purchaser acknowledges that there may occasionally be times
when the Company must suspend the use of the prospectus (the “Prospectus”)
forming a part of the Registration Statement (a “Suspension”) until such time as
an amendment to the Registration Statement has been filed by the Company and
declared effective by the Commission, or until such time as the Company has
filed an appropriate report with the Commission pursuant to the Exchange
Act.  Without the Company’s prior written consent, which consent shall not
unreasonably be withheld or delayed, the Purchaser shall not use any written
materials to offer the Shares for resale other than the Prospectus, including
any “free writing prospectus” as defined in Rule 405 under the Securities
Act.  The Purchaser covenants that it will not sell any Shares pursuant to such
Prospectus during the period commencing at the time when the Company gives the
Purchaser written notice of the suspension of the use of such Prospectus and
ending at the time when the Company gives the Purchaser written notice that the
Purchaser may thereafter effect sales pursuant to such Prospectus.  The
Purchaser shall maintain in confidence the receipt of any notice of suspension.
Notwithstanding the foregoing, the Company agrees that no Suspension shall be
for a period of longer than 60 consecutive days, no Suspension shall be for a
period longer than 90 days in the aggregate in any 365 day period, and the
Company will use its reasonable best efforts to minimize the length of any such
Suspension.  The Purchaser further covenants to notify the Company promptly of
the sale of all of its Shares.  Following the termination of any Suspension, the
Company will promptly notify the Purchaser in writing that the use of the
Prospectus may be resumed and will provide the Purchaser with a copy of any
amendment to the Registration Statement or supplement to the Prospectus. 

(b)At any time that the Purchaser is an affiliate of the Company, any resale of
the Shares that purports to be effected under Rule 144 shall comply with all of
the requirements of such rule, including the “manner of sale” requirements set
forth in Rule 144(f).

5.10Organization; Validity; Enforcements.  The Purchaser further represents and
warrants to, and covenants with, the Company that (i) the Purchaser has full
right, power, authority and capacity to enter into this Agreement and to
consummate the transactions contemplated hereby and has taken all necessary
action to authorize the execution, delivery and performance of this Agreement,
(ii) the making and performance of this Agreement by the Purchaser and the
consummation of the transactions herein contemplated will not violate any
provision of the organizational documents of the Purchaser or conflict with,
result in the material breach or violation of, or constitute, either by itself
or upon notice or the passage of time or both, a default under any material
agreement, mortgage, deed of trust, lease, franchise, license, indenture, permit
or other instrument to which the Purchaser is a party or, any statute or any
authorization, judgment, decree, order, rule or regulation of any court or any
regulatory body, administrative agency or other governmental agency or body
applicable to the Purchaser, (iii) no consent, approval, authorization or other
order of any court, regulatory body, administrative agency or other governmental
agency or body is required on the part of the Purchaser for the execution and
delivery of this Agreement or the consummation of the transactions contemplated
by this Agreement, (iv) upon the execution and delivery of this Agreement, this
Agreement shall constitute a legal, valid and binding obligation of the
Purchaser, enforceable in accordance with

 

--------------------------------------------------------------------------------

 

 

its terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other laws of general
application relating to or the enforcement of creditor’s rights and the
application of equitable principles relating to the availability of remedies,
and except as rights to indemnity or contribution, including, but not limited
to, the indemnification provisions set forth in Section 8.3 of this Agreement,
may be limited by federal or state securities laws or the public policy
underlying such laws and (v) there is not in effect any order enjoining or
restraining the Purchaser from entering into or engaging in any of the
transactions contemplated by this Agreement. 

5.11Short Sales.  During the thirty (30) days prior to the date hereof, the
Purchaser has not taken, and prior to the public announcement of the Closing the
Purchaser shall not take, any action that has caused or will cause the Purchaser
to have, directly or indirectly, sold or agreed to sell any shares of Common
Stock, effected any short sale, whether or not against the box, established any
“put equivalent position” (as defined in Rule 16a-1(h) under the Exchange Act
with respect to the Common Stock, granted any other right (including, without
limitation, any put or call option) with respect to the Common Stock or with
respect to any security that includes, relates to or derived any significant
part of its value from the Common Stock.

SECTION 6.Certain Covenants of the Company with respect to PEAK6.

6.1Preemptive Rights.

(a)If the Company engages in any transaction involving the direct or indirect
sale or issuance of Covered Securities by the Company after six months from the
date of this Agreement, PEAK6 will be afforded the opportunity to acquire from
the Company, for the same price and on the same terms as such Covered Securities
are offered, up to an amount (the “Amount”) equal to (i) the total number of
shares or other units of Covered Securities being offered multiplied by (ii)
PEAK6’s Aggregate Ownership Percentage at such time. Aggregate Ownership
Percentage” means a fraction (expressed as a percentage) equal to (i) the
aggregate number of shares of Common Stock held by PEAK6 and its Affiliates at
such time (which, for the avoidance of doubt, shall exclude any Warrant Shares,
whether or not vested, to the extent the Warrant is unexercised with respect to
such Warrant Shares) divided by (ii) the aggregate number of shares of Common
Stock outstanding at such time.  “Covered Securities” means any Equity
Securities (as defined below) other than any securities that are issued by the
Company (i) pursuant to any employment contract, employee or benefit plan, stock
purchase plan, stock ownership plan, stock option or equity compensation plan or
other similar plan where stock is being issued or offered to a trust, other
entity or otherwise, to or for the benefit of any employees, potential
employees, officers or directors of the Company or any of its Subsidiaries, (ii)
as consideration in a business combination or other merger or acquisition
transaction, (iii) pursuant to this Agreement or the Warrant (including the
Warrant itself and shares of Common Stock issuable upon the exercise of the
Warrant); (iv) pursuant to a split or subdivision of the outstanding shares of
Common Stock or pursuant to a dividend or other distribution payable in
additional shares of Common Stock or other securities or rights convertible
into, or entitling the holder thereof to receive directly or indirectly,
additional shares of Common Stock (hereinafter referred to as “Common Stock
Equivalents”) without payment of any consideration by such holder for the
additional shares of Common Stock or the Common Stock Equivalents (including the
additional shares of Common Stock issuable upon conversion or exercise thereof);
and (v)

 

--------------------------------------------------------------------------------

 

 

pursuant to the conversion or exercise of convertible or exercisable securities
outstanding as of the date hereof or subsequently issued by the Company (to the
extent such subsequent issuance is otherwise exempt from the preemptive rights
set forth in this Section 6). The term “Equity Securities” means any capital
stock or other equity interests (including shares of Common Stock) of the
Company and/or options, warrants or other securities that are directly or
indirectly convertible into, exchangeable for or exercisable for capital stock
or other equity interests of the Company. 

(b)If the Company proposes to engage in a transaction involving the sale or
issuance of Covered Securities, the Company will first submit written notice
(the “Notice of Preemptive Rights”) to PEAK6 disclosing the terms of the
proposed sale or issuance transaction (which notice will set forth all material
terms, including price, approximate number of securities, and the type of
securities to be sold or issued).  The Notice of Preemptive Rights will include
an offer to PEAK6 to purchase up to PEAK6’s Amount of such Covered Securities on
terms and conditions, including price, not less favorable to PEAK6 than those on
which the Company proposes to sell such Covered Securities to the third party or
parties.  Such offer as set forth in the Notice of Preemptive Rights will remain
open for a period of at least seven (7) business days after the Notice of
Preemptive Rights is delivered, prior to the expiration of which period PEAK6
may accept such offer by written notice to the Company setting forth the number
of Covered Securities that PEAK6 intends to purchase.

(c)Any Covered Securities covered by a Notice of Preemptive Rights which are not
purchased by PEAK6 pursuant to Section 6.3(b) may be sold by the Company to a
third party or parties at any time within 180 days following the expiration of
the seven (7) business day period specified in Section 6.3(b); provided that
each of the price and the other terms and conditions of such sale are not more
favorable to such third parties than as set forth in the Notice of Preemptive
Rights.  For the avoidance of doubt, any sale or issuance of Covered Securities
other than in compliance with this Section 6.3(c) will require delivery of a new
Notice of Preemptive Rights.

(d)Notwithstanding anything to the contrary contained herein, this Section 6.3
will cease to be effective at any time after the Closing that PEAK6 has an
Aggregate Ownership Percentage less than 7.5%.  The preemptive rights set forth
in this Section 6 may not be assigned or transferred by PEAK6 except to an
Affiliate of PEAK6.

6.2Anti-Takeover Measures.

(a)The Company will not take any action that would cause this Agreement or the
Warrant or any of the transactions contemplated by the herein or therein to be
subject to any of the requirements imposed by Section 203 of the DGCL or under
any “control share acquisition,” “fair price,” “moratorium” or other
anti-takeover law, and will take all necessary steps within its control to
exempt (and ensure the continued exemption of) the Transaction Documents and the
transactions contemplated by this Agreement and the Warrant from such laws, as
now or hereafter in effect.

(b)If the Company after the date of this Agreement amends the Rights Plan or
adopts any other “poison pill” or similar shareholder rights plan or agreement
or any anti-

 

--------------------------------------------------------------------------------

 

 

takeover provision in any organizational document of the Company or its
Subsidiaries, the terms of the Rights Plan or such other plan, agreement or
provision will expressly permit the acquisition and ownership by PEAK6 and its
Affiliates of the Shares and the Warrant (and the shares of Common Stock
issuable upon the exercise of the Warrant).   

SECTION 7.Survival of Agreements; Non-Survival of Representations and
Warranties. Notwithstanding any investigation made by any party to this
Agreement, all covenants and agreements made by the Company and the Purchaser
herein and in the certificates for the Shares delivered pursuant hereto shall
survive the execution of this Agreement, the delivery to the Purchaser of the
Shares being purchased and the payment therefor indefinitely or for the shorter
period explicitly specified therein.  All representations and warranties, made
by the Company and the Purchaser herein and in the certificates for the Shares
delivered pursuant hereto shall survive for a period of twelve (12) months
following the later of the execution of this Agreement, the delivery to the
Purchaser of the Shares being purchased and the payment therefor; provided that
the representations and warranties contained in Sections 4.1 (Organization and
Qualification), 4.4 (Authorized Capital Stock), 4.5 (Issuance, Sale and Delivery
of the Shares), 4.6 (Due Execution, Delivery and Performance of the Agreements),
4.23 (Brokers and Finders) and 5.10 (Organization; Validity; Enforcements) shall
survive for the (3) years from the date of this Agreement.

SECTION 8.Registration of the Shares; Compliance with the Securities Act.

8.1Registration Procedures and Expenses.

(a)The Company shall, as soon as practicable, and in any event within one
hundred twenty (120) days of the date hereof, prepare and file with the
Commission the Registration Statement on Form S‑3 relating to the resale of the
Shares and the Warrant Shares (as defined in the Warrant) (collectively, the
“Registrable Securities”) by the Purchaser on the New York Stock Exchange, or
the facilities of any national securities exchange on which the Common Stock is
then traded or in privately-negotiated transactions.

(b)Notwithstanding anything contained herein, in the event that the Commission
or applicable federal securities laws and regulations prohibit the Company from
including all of the Registrable Securities requested by the Purchaser to be
registered in a registration statement pursuant to Section 8.1(a), then the
Company will be obligated to include in such registration statement only such
limited portion of the Registrable Securities as is permitted by the Commission
or such federal securities laws and regulations, and the Company shall be
obligated to use reasonable best efforts to cause the registration of all of the
remaining Registrable Securities as soon as practicable thereafter as is
permitted by the Commission or such federal securities laws and regulations.  

(c)A Purchaser may withdraw all or any part of the Registrable Securities from a
Registration Statement at any time prior to the effective date of such
Registration Statement.

(d)The Company shall:

 

--------------------------------------------------------------------------------

 

 

(i)use its best efforts, subject to receipt of necessary information from the
Purchaser, to cause the Commission to declare the Registration Statement
effective; 

(ii)enter into such customary agreements and take all such other actions as a
Purchaser or the underwriters, if any, reasonably request in order to expedite
or facilitate the disposition of Registrable Securities;

(iii)promptly prepare and file with the Commission such amendments and
supplements to the Registration Statement and the prospectus used in connection
therewith as may be necessary to keep the Registration Statement effective until
the earliest of (i) two years after the effective date of the Registration
Statement or (ii) such time as the Shares become eligible for resale by each of
the Purchaser without any volume limitations or other restrictions pursuant to
Rule 144 under the Securities Act or any other rule of similar effect; provided
that, for the avoidance of doubt, in no event shall the Company have any
obligation to keep a Registration Statement effective after such time as all of
the Shares have been sold pursuant to the Registration Statement or Rule 144;

(iv)furnish to the Purchaser with respect to the Shares registered under the
Registration Statement (and to each underwriter, if any, of such Shares) such
number of copies of prospectuses and such other documents as the Purchaser may
reasonably request, in order to facilitate the public sale or other disposition
of all or any of the Shares by the Purchaser;

(v)file documents required of the Company for normal blue sky clearance in
states specified in writing by the Purchaser; provided, however, that the
Company shall not be required to qualify to do business or consent to service of
process in any jurisdiction in which it is not now so qualified or has not so
consented;

(vi)bear all expenses in connection with the procedures in this Section 8.1 and
the registration of the Shares pursuant to the Registration Statement, other
than fees and expenses, if any, of counsel or other advisers to the Purchaser or
underwriting discounts, brokerage fees and commissions incurred by the
Purchaser, if any in connection with the offering of the Shares pursuant to the
Registration Statement;

(vii)file a Form D with respect to the Shares as required under Regulation D and
to provide a copy thereof to the Purchaser promptly after filing;

(viii)in order to enable the Purchaser to sell the Shares under Rule 144 to the
Securities Act, for so long as any Purchaser Beneficially Owns any Registrable
Securities, use its commercially reasonable efforts to comply with the
requirements of Rule 144, including without limitation, use its commercially
reasonable efforts to comply with the requirements of Rule 144(c)(1) with
respect to public information about the Company and to timely file all reports
required to be filed by the Company under the Exchange Act;

The Company understands that each Purchaser disclaims being an underwriter, but
Purchaser being deemed underwriters shall not relieve the Company of any
obligations it has

 

--------------------------------------------------------------------------------

 

 

hereunder.  A draft of the proposed form of the questionnaire related to the
Registration Statement to be completed by each Purchaser is attached hereto as
Appendix I. 

8.2Transfer of Shares After Registration.  Each Purchaser agrees that it will
not effect any disposition of the Shares or its right to purchase the Shares
that would constitute a sale within the meaning of the Securities Act or
pursuant to any applicable state securities laws, (i) if a Registration
Statement is effective with respect to the resale of the Shares, except as
contemplated in a Registration Statement referred to in Section 8.1 or (ii)
except as otherwise permitted by law, and that it will promptly notify the
Company of any changes in the information set forth in the Registration
Statement regarding each Purchaser or its plan of distribution.

8.3Indemnification.  For the purpose of this Section 7.3: (i)the term
“Purchaser/Affiliate” shall mean any affiliate of a Purchaser, including a
transferee who is an affiliate of a Purchaser, and any Person who controls a
Purchaser or any affiliate of a Purchaser within the meaning of Section 15 of
the Securities Act or Section 20 of the Exchange Act; and (ii) the term
“Registration Statement” shall include any preliminary prospectus, final
prospectus, free writing prospectus, exhibit, supplement or amendment included
in or relating to, and any document incorporated by reference in, any
registration statement of the Company which covers any Registrable Securities
referred to in Section 8.1.

(a)The Company agrees to indemnify and hold harmless Purchaser and each
Purchaser/Affiliate, against any and all losses, claims, damages, liabilities,
costs or expenses, joint or several, to which the Purchaser or
Purchaser/Affiliates becomes subject, whether under the Securities Act, the
Exchange Act, or any other federal or state statutory law or regulation, or at
common law or otherwise, or in respect of any action, audit, examination,
investigation, inquiry, proceeding, hearing, litigation, arbitration or suit
(including in settlement of any such litigation, if such settlement is effected
with the written consent of the Company), insofar as such losses, claims,
damages, liabilities, costs or expenses (or actions in respect thereof as
contemplated below) arise out of or are based upon (i) any untrue statement or
alleged untrue statement of any material fact contained in any Registration
Statement, including any Prospectus, financial statements and schedules, and all
other documents filed as a part thereof, as amended at the time of effectiveness
of the Registration Statement, including any information deemed to be a part
thereof as of the time of effectiveness pursuant to paragraph (b) of Rule 430A,
or pursuant to Rules 430B, 430C or 434, of the Securities Act, or the
Prospectus, in the form first filed with the Commission pursuant to
Rule 424(b) of the Securities Act, or filed as part of the Registration
Statement at the time of effectiveness if no Rule 424(b) filing is required or
any amendment or supplement thereto, (ii) the omission or alleged omission to
state in any of them a material fact required to be stated therein or necessary
to make the statements in any Registration Statement or any amendment or
supplement thereto not misleading or in the Prospectus or any amendment or
supplement thereto not misleading in light of the circumstances under which they
were made, or (iii) any inaccuracy in the representations or warranties of the
Company contained in this Agreement, or any failure of the Company to perform
its obligations hereunder or under law (in each case, without giving effect to
any  “materiality” or “Material Adverse Effect” qualifications), and will
promptly reimburse each Purchaser and each Purchaser/Affiliate for any legal and
other expenses as such expenses are reasonably incurred by such Purchaser or
such Purchaser/Affiliate in connection with investigating, defending or
preparing to defend, settling, compromising or paying any such loss, claim,
damage, liability, expense or action; provided,

 

--------------------------------------------------------------------------------

 

 

however, that the Company will not be liable for amounts paid in settlement of
any such loss, claim, damage, liability, cost, penalty, fee or action: (x) if
such settlement is effected without the consent of the Company, which consent
shall not be unreasonably withheld; (y) in the case of any inaccuracy in the
representations or warranties of the Company contained in this Agreement, until
(and then only for the amount in excess of) the aggregate amount of such losses,
claims, damages, liabilities, costs or fees exceeds $300,000 or (z) to the
extent that any such loss, claim, damage, liability, cost or expense arises out
of or is based upon (i) an untrue statement or alleged untrue statement or
omission or alleged omission made in any Registration Statement, the Prospectus
or any amendment or supplement thereto in reliance upon and in conformity with
written information furnished to the Company by or on behalf of the Purchaser
expressly for use therein, or (ii) the failure of such Purchaser to comply with
the covenants and agreements contained in Sections 5.10 or 8.2 hereof respecting
the sale of the Shares, or (iii) the inaccuracy of any representation or
warranty made by such Purchaser herein, (iv) any statement or omission in any
Prospectus that is corrected in any subsequent Prospectus that was delivered to
the Purchaser prior to the pertinent sale or sales by the Purchaser. 

(b)The Purchaser will severally, but not jointly, indemnify and hold harmless
the Company, each of its directors, each of its officers who signed the
Registration Statement and each Person, if any, who controls the Company within
the meaning of Section 15 of the Securities Act or Section 20 of the Exchange
Act, against any and all losses, claims, damages, liabilities, costs or expenses
to which the Company, each of its directors, each of its officers who signed the
Registration Statement or controlling Person becomes subject, under the
Securities Act, the Exchange Act, or any other federal or state statutory law or
regulation, or at common law or otherwise (including in settlement of any
litigation, but only if such settlement is effected with the written consent of
such Purchaser) insofar as such losses, claims, damages, liabilities, costs or
expenses (or actions in respect thereof as contemplated below) arise out of or
are based upon (i) any failure by such Purchaser to comply with the covenants
and agreements contained in Sections 5.10 or 8.2 hereof respecting the sale of
the Shares or (ii) the inaccuracy of any representation or warranty made by such
Purchaser herein or (iii) any untrue or alleged untrue statement of any material
fact contained in the Registration Statement, the Prospectus, or any amendment
or supplement thereto, or arise out of or are based upon the omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements in the Registration Statement or any amendment
or supplement thereto not misleading or in the Prospectus or any amendment or
supplement thereto not misleading in the light of the circumstances under which
they were made, in each case to the extent, but only to the extent, that such
untrue statement or alleged untrue statement or omission or alleged omission was
made in the Registration Statement, the Prospectus, or any amendment or
supplement thereto, in reliance upon and in conformity with written information
furnished to the Company by or on behalf of such Purchaser expressly for use
therein; and such Purchaser will reimburse the Company, each of its directors,
each of its officers who signed the Registration Statement or controlling Person
for any legal and other expense reasonably incurred by the Company, each of its
directors, each of its officers who signed the Registration Statement or
controlling Person in connection with investigating, defending, settling,
compromising or paying any such loss, claim, damage, liability, expense or
action; provided, however, that each Purchaser’s aggregate liability under this
Section 8 shall not exceed the amount of net proceeds received by such Purchaser
on the sale of the Shares pursuant to such Registration Statement.

 

--------------------------------------------------------------------------------

 

 

(c)Promptly after receipt by an indemnified party under this Section 8.3 of
notice of the threat or commencement of any action, such indemnified party will,
if a claim in respect thereof is to be made against an indemnifying party under
this Section 8.3 promptly notify the indemnifying party in writing thereof, but
the omission to notify the indemnifying party will not relieve it from any
liability that it may have to any indemnified party for contribution or
otherwise under the indemnity agreement contained in this Section 8.3 to the
extent it is not materially prejudiced as a result of such failure.  In case any
such action is brought against any indemnified party and such indemnified party
seeks or intends to seek indemnity from an indemnifying party, the indemnifying
party will be entitled to participate in, and, to the extent that it may wish,
jointly with all other indemnifying parties similarly notified, to assume the
defense thereof with counsel reasonably satisfactory to such indemnified party;
provided, however, if the defendants in any such action include both the
indemnified party, and the indemnifying party and the indemnified party shall
have reasonably concluded, based on an opinion of counsel reasonably
satisfactory to the indemnifying party, that there may be a conflict of interest
between the positions of the indemnifying party and the indemnified party in
conducting the defense of any such action or that there may be legal defenses
available to it and/or other indemnified parties that are different from or
additional to those available to the indemnifying party, the indemnified party
or parties shall have the right to select separate counsel to assume such legal
defenses and to otherwise participate in the defense of such action on behalf of
such indemnified party or parties.  Upon receipt of notice from the indemnifying
party to such indemnified party of its election to assume the defense of such
action and approval by the indemnified party of counsel, the indemnifying party
will not be liable to such indemnified party under this Section 8.3 for any
legal or other expenses subsequently incurred by such indemnified party in
connection with the defense thereof unless (i) the indemnified party shall have
employed such counsel in connection with the assumption of legal defenses in
accordance with the proviso to the preceding sentence (it being understood,
however, that the indemnifying party shall not be liable for the expenses of
more than one separate counsel, reasonably satisfactory to such indemnifying
party, representing all of the indemnified parties who are parties to such
action) or (ii) the indemnifying party shall not have employed counsel
reasonably satisfactory to the indemnified party to represent the indemnified
party within a reasonable time after notice of commencement of action, in each
of which cases the reasonable fees and expenses of counsel shall be at the
expense of the indemnifying party. The indemnifying party shall not be liable
for any settlement of any action without its written consent.  In no event shall
any indemnifying party be liable in respect of any amounts paid in settlement of
any action unless the indemnifying party shall have approved in writing the
terms of such settlement; provided that such consent shall not be unreasonably
withheld.  No indemnifying party shall, without the prior written consent of the
indemnified party, effect any settlement of any pending or threatened proceeding
in respect of which any indemnified party is or could have been a party and
indemnification could have been sought hereunder by such indemnified party from
all liability on claims that are the subject matter of such proceeding. 

(d)If the indemnification provided for in this Section 8.3 is required by its
terms but is for any reason held to be unavailable to or otherwise insufficient
to hold harmless an indemnified party under paragraphs (a), (b) or (c) of this
Section 8.3 in respect to any losses, claims, damages, liabilities, costs or
expenses referred to herein, then each applicable indemnifying party shall
contribute to the amount paid or payable by such indemnified party as a result
of any losses, claims, damages, liabilities or expenses referred to herein
(i) in such

 

--------------------------------------------------------------------------------

 

 

proportion as is appropriate to reflect the relative benefits received by the
Company and the Purchaser from the private placement of Common Stock hereunder
or (ii) if the allocation provided by clause (i) above is not permitted by
applicable law, in such proportion as is appropriate to reflect not only the
relative benefits referred to in clause (i) above but the relative fault of the
Company and the Purchaser in connection with the statements or omissions or
inaccuracies in the representations and warranties in this Agreement and/or the
Registration Statement that resulted in such losses, claims, damages,
liabilities or expenses, as well as any other relevant equitable
considerations.  The relative benefits received by the Company on the one hand
and each Purchaser on the other shall be deemed to be in the same proportion as
the amount paid by such Purchaser to the Company pursuant to this Agreement for
the Shares purchased by such Purchaser that were sold pursuant to the
Registration Statement bears to the difference (the “Difference”) between the
amount such Purchaser paid for the Shares that were sold pursuant to the
Registration Statement and the amount received by such Purchaser from such
sale.  The relative fault of the Company on the one hand and each Purchaser on
the other shall be determined by reference to, among other things, whether the
untrue or alleged statement of a material fact or the omission or alleged
omission to state a material fact or the inaccurate or the alleged inaccurate
representation and/or warranty relates to information supplied by the Company or
by such Purchaser and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or
omission.  The amount paid or payable by a party as a result of the losses,
claims, damages, liabilities and expenses referred to above shall be deemed to
include, subject to the limitations set forth in paragraph (c) of this
Section 8.3, any legal or other fees or expenses reasonably incurred by such
party in connection with investigating or defending any action or claim.  The
provisions set forth in paragraph (c) of this Section 8.3 with respect to the
notice of the threat or commencement of any threat or action shall apply if a
claim for contribution is to be made under this paragraph (d); provided,
however, that no additional notice shall be required with respect to any threat
or action for which notice has been given under paragraph (c) for purposes of
indemnification.  The Company and the Purchaser agree that it would not be just
and equitable if contribution pursuant to this Section 8.3 were determined
solely by pro rata allocation (even if a Purchaser were treated as one entity
for such purpose) or by any other method of allocation which does not take
account of the equitable considerations referred to in this
paragraph.  Notwithstanding the provisions of this Section 8.3, no Purchaser
shall be required to contribute any amount in excess of the amount by which the
Difference exceeds the amount of any damages that such Purchaser has otherwise
been required to pay by reason of such untrue or alleged untrue statement or
omission or alleged omission.  No Person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any Person who was not guilty of such fraudulent
misrepresentation.  The Purchaser’ obligations to contribute pursuant to this
Section 8.3 are several and not joint. 

8.4Termination of Conditions and Obligations.  The restrictions imposed by
Section 8.2 upon the transferability of the Shares shall cease and terminate as
to any particular number of the Shares upon the earlier of (i) the passage of
two years from the effective date of the Registration Statement covering such
Shares and (ii) at such time as an opinion of counsel satisfactory in form and
substance to the Company shall have been rendered to the effect that such
conditions are not necessary in order to comply with the Securities Act.

 

--------------------------------------------------------------------------------

 

 

8.5Information Available. The Company, upon the reasonable request of a
Purchaser, shall make available for inspection by such Purchaser, any
underwriter participating in any disposition pursuant to the Registration
Statement and any attorney, accountant or other agent retained by such Purchaser
or any such underwriter, all financial and other records, pertinent corporate
documents and properties of the Company, and cause the Company’s officers,
employees and independent accountants to supply all information reasonably
requested by such Purchaser or any such underwriter, attorney, accountant or
agent in connection with the Registration Statement. 

SECTION 9.Director Designation Rights.  

9.1Number of Directors.  

(a)PEAK6 shall have the right to nominate to the Board two (2) designees (such
persons, the “Investor Designees”) for so long as (i) the Aggregate Ownership
Percentage (as defined in Section 6.1(a)) of PEAK6 and its Affiliates,
multiplied by (ii) the number of directors comprising the entire Board
(including vacancies on the Board for purposes of such calculation), equals an
amount greater than one (1) (with any fractional amount rounded up to the
nearest whole number) (the “Ownership Threshold”).   Such calculation results in
PEAK6 having the right to designate two (2) directors so long as the Aggregate
Ownership Percentage of PEAK6 and its Affiliates exceeds the percentage equal to
one (1) divided by the total number of directors comprising the entire Board
(including any vacant seats on the Board for purposes of such calculation).   If
the Ownership Threshold is not then met, then PEAK6 shall have the right to
nominate to the Board one (1) designee.  No reduction in the Ownership
Percentage of PEAK6 and its Affiliates shall shorten the then current term of
any incumbent Investor Designee.

(b)At such time that PEAK6’s right to nominate a Director is reduced from two
(2) to one (1) directors pursuant to Section 9.1(a), PEAK6 shall identify in
writing to the Company, upon the request of the Nominating Committee of the
Board of the Company, which director designated by PEAK6 is then serving as
PEAK6’s Investor Designee pursuant to Section 9.1(a) of this Agreement.  

9.2Inclusion of Investor Designees in Slate of Nominees; Vacancies.

(a)The Company agrees to use best efforts to ensure that for so long as PEAK6
has the right to nominate a director pursuant to this Section 9, (i) each
Investor Designee is included in the Board’s slate of nominees to the
stockholders for each election of directors; and (ii) each Investor Designee is
included in the proxy statement prepared by management of the Company in
connection with soliciting proxies for every meeting of the stockholders of the
Company called with respect to the election of members of the Board, and at
every adjournment or postponement thereof, and on every action or approval by
written consent of the stockholders of the Company or the Board with respect to
the election of members of the Board.

(b)In the event that any Investor Designee shall cease to serve for any reason,
and provided that PEAK6 continues to have the right pursuant to Section 9.1(a)
above to nominate an Investor Designee for such vacated director seat, then the
Board shall promptly fill

 

--------------------------------------------------------------------------------

 

 

the vacancy with PEAK6’s successor Investor Designee; it being understood that
any such designee shall serve the remainder of the term of the director whom
such designee replaces. 

9.3Termination of Director Designation Rights. The provisions of this Section 9
shall terminate upon the earliest to occur of any one of the following events:
(i) the date on which the Aggregate Ownership Percentage of PEAK6 and its
Affiliates is 4.99% or less, (ii) the liquidation or dissolution of the Company,
(iii) the execution by the Company of a general assignment for the benefit of
creditors or the appointment of a receiver or trustee to take possession of the
property and assets of the Company or (iv) the acquisition of at least 50% of
the voting capital stock or assets of the Company by any other person or entity
by means of any transaction or series of related transactions (including,
without limitation, any reorganization, merger, consolidation, sale of assets or
otherwise).

9.4Further Assurance. At any time or from time to time after the date hereof,
the parties agree to cooperate with each other, and at the request of any other
party, to execute and deliver any further instruments or documents and to take
all such further action as the other party may reasonably request in order to
carry out the intent of the parties hereunder.

SECTION 10.Notices. All notices, requests, consents and other communications
hereunder shall be in writing, shall be mailed by first-class registered or
certified airmail, e-mail, confirmed facsimile or nationally recognized
overnight express courier postage prepaid, and shall be deemed given when so
mailed and shall be delivered as addressed as follows:

(a)if to the Company, to:

Spark Networks, Inc.

11150 Santa Monica Boulevard, Suite 600

Los Angeles, CA, 90025

Attention: Robert O’Hare, CFO

Telephone: (310) 893-0550

E-mail: rohare@spark.net

with a copy to:

Morrison & Foerster LLP

425 Market Street

San Francisco, CA 94105

Attention: Murray A. Indick

Telephone: (415) 268-7096

E-mail: MIndick@mofo.com

 

or to such other person at such other place as the Company shall designate to
the Purchaser in writing; and

(b)if to the Purchaser, to:



 

--------------------------------------------------------------------------------

 

 

PEAK6 Investments, L.P.

141 W. Jackson Blvd., Suite 500

Chicago, IL 60604

Attention: Matt Hulsizer & Jay Coppoletta

Telephone: (312) 444-8444 or (312) 444-8868

E-mail: mhulsizer@peak6.com; legal@peak6.com

with a copy to:

Skadden, Arps, Slate, Meagher & Flom LLP

155 North Wacker Drive

Chicago, Illinois 60606

Attention: Shilpi Gupta

Telephone: (312) 407-0700

E-mail: shilpi.gupta@skadden.com

 

or to such other person at such other place as the Purchaser shall designate to
the Company in writing.

SECTION 11.Changes; Waiver. This Agreement may not be modified or amended, and
no provision of this Agreement may be waived, except pursuant to an instrument
in writing signed by the Company and the Purchaser or, in the case of a waiver,
by the party against whom enforcement of any such waived provision is
sought.  Any amendment or waiver effected in accordance with this Section 11
shall be binding upon each holder of any securities purchased under this
Agreement at the time outstanding, each future holder of all such securities,
and the Company. No waiver of any default with respect to any provision,
condition or requirement of this Agreement will be deemed to be a continuing
waiver in the future or a waiver of any subsequent default or a waiver of any
other provision, condition or requirement hereof, nor will any delay or omission
of any party to exercise any right hereunder in any manner impair the exercise
of any such right.

SECTION 12.Headings. The headings of the various sections of this Agreement have
been inserted for convenience of reference only and shall not be deemed to be
part of this Agreement.

SECTION 13.Severability. In case any provision contained in this Agreement
should be invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein shall
not in any way be affected or impaired thereby.

SECTION 14.Governing Law; Venue.  This Agreement is to be construed in
accordance with and governed by the federal law of the United States of America
and the internal laws of the State of New York without giving effect to any
choice of law rule that would cause the application of the laws of any
jurisdiction other than the internal laws of the State of New York to the rights
and duties of the parties.  Each of the Company and the Purchaser submits to the
nonexclusive jurisdiction of the United States District Court for the Southern
District of New York and of any New York State court sitting in New York City
for purposes of all legal proceedings arising out of or relating to this
Agreement and the transactions

 

--------------------------------------------------------------------------------

 

 

contemplated hereby.  Each of the Company and the Purchaser irrevocably waives,
to the fullest extent permitted by law, any objection that it may now or
hereafter have to the laying of the venue of any such proceeding brought in such
a court and any claim that any such proceeding brought in such a court has been
brought in an inconvenient forum. 

SECTION 15.WAIVER OF JURY TRIAL.  IN ANY ACTION, SUIT OR PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT IN ANY
JURISDICTION BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY, THE PARTIES EACH
KNOWINGLY AND INTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW,
HEREBY ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY WAIVES FOREVER ANY
RIGHT THEY MAY HAVE TO A TRIAL BY JURY.

SECTION 16.Remedies.  Each of the Company and the Purchasers agrees that
irreparable damage would occur in the event that any of the provisions of this
Agreement are not performed by any party in accordance with their specific terms
or were otherwise breached by such party.  Each of the Company and the
Purchasers accordingly agrees that, in addition to any other remedy to which the
parties are entitled at law or in equity, each party is entitled to injunctive
relief to prevent breaches of this Agreement by the other party and otherwise to
enforce specifically the provisions of this Agreement against the other party.

SECTION 17.Counterparts.  This Agreement may be executed in counterparts, each
of which shall constitute an original, but all of which, when taken together,
shall constitute but one instrument, and shall become effective when one or more
counterparts have been signed by each party hereto and delivered to the other
parties.  Facsimile signatures shall be deemed original signatures.

SECTION 18.Entire Agreement.  This Agreement and the instruments referenced
herein contain the entire understanding of the parties with respect to the
matters covered herein and therein and, except as specifically set forth herein
or therein, neither the Company nor the Purchaser makes any representation,
warranty, covenant or undertaking with respect to such matters.  Each party
expressly represents and warrants that it is not relying on any oral or written
representations, warranties, covenants or agreements outside of this Agreement.

SECTION 19.Fees and Expenses. Except as set forth herein, each of the Company
and the Purchaser shall pay its respective fees and expenses related to the
transactions contemplated by this Agreement.

SECTION 20.Parties. This Agreement is made solely for the benefit of and is
binding upon the Purchaser and the Company and to the extent provided in
Section 8.3, any Person controlling the Company or the Purchaser, the officers
and directors of the Company, and their respective executors, administrators,
successors and assigns and subject to the provisions of Section 8.3, no other
Person shall acquire or have any right under or by virtue of this Agreement. The
term “successor and assigns” shall not include any subsequent purchaser, as such
purchaser, of the Shares sold to the Purchaser pursuant to this Agreement;
provided that a Purchaser may assign and delegate any of its rights and
obligations (i) under this Agreement to an Affiliate of such Purchaser if such
Affiliate agrees in writing to be bound by the terms of this Agreement and

 

--------------------------------------------------------------------------------

 

 

(ii) under Section 8 to any Person that acquires Shares from such Purchaser
(other than in a public offering or a sale pursuant to Rule 144) in compliance
with the provisions of this Agreement representing more than 1% of the Company’s
then outstanding Common Stock if such Person agrees in writing to be bound by
the terms of this Agreement (in which case, the Purchaser will have no liability
or obligation with respect to the obligations of the assignee hereunder). 

SECTION 21.Further Assurances.  Each party agrees to cooperate fully with the
other parties and to execute such further instruments, documents and agreements
and to give such further written assurance as may be reasonably requested by any
other party to evidence and reflect the transactions described herein and
contemplated hereby and to carry into effect the intents and purposes of this
Agreement.

[Remainder of Page Left Intentionally Blank]

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized representatives as of the day and year first above
written.

 

SPARK NETWORKS, INC.

By:

/s/ Robert W. O’Hare

 

Name:

Robert W. O’Hare

 

Title:

Chief Financial Officer

 



 

--------------------------------------------------------------------------------

 

 

PEAK6 INVESTMENTS, L.P.

 

Illinois

Jurisdiction of Purchaser’s Executive Offices

 

By: /s/ Jay Coppoletta

Name: Jay Coppoletta

Title: Chief Corporate Development & Legal Officer

Address:

PEAK6 Investments, L.P

141 W. Jackson Blvd., Suite 500

Chicago, IL 60604

Telephone: (312) 444-8444

E-mail: jcoppoletta@peak6.com

 

 

--------------------------------------------------------------------------------

 

 

 

EXHIBIT A

The following are subsidiaries of Spark Networks, Inc.:

 

·

Spark Networks Limited [England]

 

·

LOV USA, LLC [Delaware, USA]

 

The following are subsidiaries of Spark Networks Limited:

 

·

Spark Networks USA, LLC [Delaware, USA]

 

·

Spark Networks (Israel) Limited [Israel]

 

·

JDate Limited [England]

 

The following are subsidiaries of LOV USA, LLC:

 

·

HurryDate, LLC [Delaware, USA]

 

·

MingleMatch, Inc. [Utah, USA]

 

·

Kizmeet, Inc. [California, USA]

 

·

Reseaux Spark Canada Ltd. [Quebec, Canada]

 

·

SocialNet, Inc. [Delaware, USA]

 

·

SN Events, Inc. [Delaware, USA]

 

·

SN Holdco, LLC [Delaware, USA]

 

·

Smooch Labs, Inc. [Delaware, USA]

 

 

--------------------------------------------------------------------------------

 

 

APPENDIX I

SUMMARY INSTRUCTION SHEET FOR PURCHASER

(to be read in conjunction with the entire
Purchase Agreement which follows)

A.Complete the following items on BOTH Purchase Agreements (Sign two originals):

1.Signature Page:

 

(i)

Name of Purchaser (Individual or Institution)

 

(ii)

Name of Individual representing Purchaser (if an Institution)

 

(iii)

Title of Individual representing Purchaser (if an Institution)

 

(iv)

Signature of Individual Purchaser or Individual representing Purchaser

 

2.

Appendix I - Stock Certificate Questionnaire/Registration Statement
Questionnaire:

Provide the information requested by the Stock Certificate Questionnaire and the
Registration Statement Questionnaire.

 

3.

Return BOTH properly completed and signed Purchase Agreements including the
properly completed Appendix I to (initially by facsimile with original by
overnight delivery):

[Insert]

 

B.Instructions regarding the transfer of funds for the purchase of Shares will
be sent by facsimile to the Purchaser at a later date.

C.Upon the resale of the Shares by the Purchaser after the Registration
Statement covering the Shares is effective, as described in the Purchase
Agreement, the Purchaser:

 

(i)

must deliver a current prospectus of the Company to the buyer (prospectuses must
be obtained from the Company at the Purchaser’s request); and

 

(ii)

must send a letter in the form of Appendix II to the Company so that the Shares
may be properly transferred.

 

 

--------------------------------------------------------------------------------

 

 

Appendix I
(Page 1 of 3)

SPARK NETWORKS, INC.
STOCK CERTIFICATE QUESTIONNAIRE

Pursuant to Section 3 of the Agreement, please provide us with the following
information:

1.

The exact name that your Shares are to be registered in (this is the name that
will appear on your stock certificate(s)).  You may use a nominee name if
appropriate:

 




_____________________________

 

2.

The relationship between the Purchaser of the Shares and the Registered Holder
listed in response to item 1 above:

 



_____________________________

 

3.

The mailing address of the Registered Holder listed in response to item 1 above:


_____________________________

_____________________________

_____________________________

_____________________________

 

4.

The Social Security Number or Tax Identification Number of the Registered Holder
listed in response to item 1 above:

 



_____________________________

 

 

 

 

SSL-DOCS2 70064461v4

sf-3673634

--------------------------------------------------------------------------------

 

 

Appendix I
(Page 2 of 3)

SPARK NETWORKS, INC.
REGISTRATION STATEMENT QUESTIONNAIRE

In connection with the preparation of the Registration Statement, please provide
us with the following information:

Section 1.Pursuant to the “Selling Stockholder” section of the Registration
Statement, please state your or your organization’s name exactly as it should
appear in the Registration Statement:

 

 

Section 2.Please provide the number of shares that you or your organization will
own immediately after Closing, including those Shares purchased by you or your
organization pursuant to this Purchase Agreement and those shares purchased by
you or your organization through other transactions and provide the number of
shares that you have or your organization has the right to acquire within 60
days of Closing:  

 

 

 

Section 3.Have you or your organization had any position, office or other
material relationship within the past three years with the Company or its
affiliates?

_____ Yes         _____ No

If yes, please indicate the nature of any such relationships below:

 

 

 

 

 

Section 4.Are you (a) (i) a FINRA Member (see definition), (ii) a Controlling
(see definition) shareholder of a FINRA Member, (iii) a Person Associated with a
Member of FINRA (see definition), or (iv) an Underwriter or a Related Person
(see definition)

 

--------------------------------------------------------------------------------

 

 

with respect to the proposed offering; or (b) do you own any shares or other
securities of any FINRA Member not purchased in the open market; or (c) have you
made any outstanding subordinated loans to any FINRA Member? 

Answer:  [   ] Yes    [   ] No   If “yes,” please describe below

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

Appendix I


"FINRA" means the Financial Industry Regulatory Authority, Inc., an organization
that governs and regulates certain compensation and other arrangements entered
into by and between issuers (such as the Company), underwriters and brokers in
connection with public offerings (including the offering contemplated by the
Registration Statement).

"FINRA Member" means any broker or dealer admitted to membership in FINRA.

"Person associated with a Member of FINRA" means every sole proprietor, general
or limited partner, officer, director or branch manager of any member, or any
natural person occupying a similar status or performing similar functions, or
any natural person engaged in the investment banking or securities business who
is directly or indirectly controlling or controlled by such member (for example,
any employee), whether or not any such person is registered or exempt from
registration with FINRA.

"Underwriter or a Related Person" with respect to a proposed offering means any
underwriter, underwriter's counsel, financial consultants and advisors, finders,
any participating member and any other persons related to any participating
members.

The term “Control” (including the terms “controlling,” “controlled by” and
“under common control with”) means the possession, direct or indirect, of the
power, either individually or with others, to direct or cause the direction of
the management and policies of a person, whether through the ownership of voting
securities, by contract, or otherwise.  (Rule 405 under the Securities Act of
1933, as amended)

 

 

--------------------------------------------------------------------------------

 

APPENDIX II

Computershare  
P.O. BOX 30170
College Station, TX 77842-3170

Attention:

PURCHASER’S CERTIFICATE OF SUBSEQUENT SALE

The undersigned, [an officer of, or other person duly authorized by]

_____________________________________________________________ hereby certifies
[fill in official name of individual or institution]

that he/she [said institution] is the Purchaser of the shares evidenced by the
attached certificate,

and as such, sold such shares on _______________ in accordance with the terms of
the
[date]

Purchase Agreement and in accordance with Registration Statement

number ____________________________________________ or otherwise in accordance
with
[fill in the number of or otherwise identify Registration Statement]

the Securities Act of 1933, as amended, and, in the case of a transfer pursuant
to the Registration

Statement, the requirement of delivering a current prospectus by the Company has
been

complied with in connection with such sale.

 

Print or Type:

Name of Purchaser
(Individual or
Institution):

 

 

Name of Individual
representing
Purchaser (if an
Institution)

 

 

Title of Individual
representing
Purchaser (if an
Institution):

 

Signature by:

Individual Purchaser
or Individual repre-
senting Purchaser:

 

 

 